DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/27/2022, with respect to the rejection(s) of claim(s)  under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an obvious-type double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,591,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contain all the limitations of the instant application.
Instant Application
U.S. Patent 10,591,898
1. (Previously presented) A method performed by a computer system having at least one processor and a memory, method comprising:
creating, using modeling logic executing on the processor, a three-dimensional model of a product, the three-dimensional model comprising a feature representing a part of the product, the three-dimensional model being represented by model data stored in a non- transitory storage medium;
identifying a quality characteristic for the feature by performing a failure mode effect analysis against the three-dimensional model, wherein the quality characteristic comprises one or more of: a minimum value for a parameter of the feature, a maximum value for the parameter of the feature, or a range of values for the parameter of the feature;
storing the quality characteristic as structured data in a data structure associated with the feature within the model data; and
retrieving the stored quality characteristic from within the model data during at least one post-design phase of a product lifecycle management process to perform a post-design phase action with respect to the product.
1. A method comprising: accessing, using modeling logic executing on a processor circuit, a three-dimensional model of a product, the three-dimensional model comprising a feature representing a part of the product, the three-dimensional model associated with model data stored in a non-transitory storage medium, the model data comprising a data structure representing the feature that includes a list of quality characteristics; receiving an instruction to associate a quality characteristic with the feature, wherein the quality characteristic comprises one or more of: a minimum value for a parameter of the feature, a maximum value for the parameter of the feature, or a range of values for the parameter of the feature; storing the quality characteristic in the data structure representing the feature in the model data, the storing comprising constructing a structured data element holding the quality characteristic and adding the structured data element to the list of quality characteristics in the data structure representing the feature; accessing the stored quality characteristic from the data structure representing the feature during a post-design phase of a product lifecycle management process…
2. The method of claim 1, further comprising identifying the quality characteristic by performing a failure mode effect analysis (FMEA) against the model.
2. (Previously presented) The method of claim 1, further comprising:
processing the quality characteristic with an electronic device configured to perform the post-design phase action with respect to the product.
1. …and processing the quality characteristic with an electronic device configured to perform a post-design phase action with respect to the product as part of the post-design phase action.


Allowable Subject Matter
Claims 1-8 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed in order to overcome the obvious-type double patenting rejection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
May 28, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116